Citation Nr: 1013624	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-28 057A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia



THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred from May 3, 2006, to November 10, 2006, at Retina 
Consultants.



ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Huntington, West Virginia that denied entitlement to payment 
for unauthorized medical expenses incurred at Retina 
Consultants from May 3, 2006, to November 10, 2006.

The Board notes that, in September 2007, the Veteran 
requested a hearing before a member of the Board.  A hearing 
was scheduled before a member of the Board for December 11, 
2009, at the RO in Huntington, West Virginia.  The Veteran 
failed to attend the hearing.  (The letter notifying the 
Veteran of the hearing was mailed to his last known address.)  
When a veteran fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2009).  
Under these circumstances, the Board finds that the Veteran 
has been afforded his opportunity for a hearing and that his 
request to testify before the Board has been withdrawn.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The services in question were not provided as a result of 
a medical emergency of such nature that delay would have 
been, or that a prudent layperson reasonably expected would 
have been, hazardous to life or health. 

2.  The Veteran was aware that authorization for payment or 
reimbursement by VA was expressly not provided for the 
services in question.


CONCLUSION OF LAW

The criteria for payment of medical expenses incurred at 
Retina Consultants from May 3, 2006, to November 10, 2006, 
have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 17.120, 
17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Through a September 2007 notice letter, the Veteran was 
notified of the information and evidence needed to 
substantiate his medical expense reimbursement claim.  He was 
told that the evidence should show that the services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life.  The letter also notified 
the Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the complete notice 
was not provided until after the claim was initially 
adjudicated, the Veteran was expressly made aware of the fact 
that he would be responsible for paying for the services at 
Retina Consultants when he received treatment at the 
Huntington VAMC on May 2, 2006-one day before the services 
in question began.  Consequently, a remand of the issue on 
appeal for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The evidence needed to decide the claim is 
of record, including the VA treatment records that document 
the events that preceded the services in question.

II. Analysis

The Veteran contends that he should be entitled to 
reimbursement or payment for his medical expenses incurred at 
Retina Consultants from May 3, 2006, to November 10, 2006.  
Specifically, he asserts that when he was having eye trouble 
in Lexington, Kentucky, he was told by VA that the Huntington 
VAMC would pay for the work on the eyes including laser 
surgery, but it would have to be done in West Virginia 
because he was being treated by the Huntington VAMC.  The 
Veteran states that he has paid Dr. H at Retina Consultants 
approximately one thousand dollars and he believes that VA 
should reimburse the amounts paid for treatment.

Under 38 U.S.C.A. § 1728, in order to be entitled to payment 
or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:  (a) the care and services rendered 
were either:  (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for any 
injury, illness, or dental condition in the case of a Veteran 
who is participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or  
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and (b) the services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) no VA or 
other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728 (West 
2002 & Supp. 2009); 38 C.F.R. § 17.120 (2009).

The Veteran is service connected for:  bilateral hearing 
loss, evaluated as 60 percent disabling; posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; and a 
gunshot wound to the chest, evaluated as 30 percent 
disabling.  The combined schedular ratings total 90 percent.  
The Veteran is also in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran is not service connected 
for any eye disability.  By a March 2007 rating decision, the 
VA Regional Office (RO) in Louisville, Kentucky, found that 
the Veteran is totally disabled as a result of his service-
connected disabilities and that it is permanent in nature.  
However, award of the TDIU rating was not made effective 
until December 2006, after the dates of treatment at Retina 
Consultants.  He is not service-connected for the eye 
disability for which he sought care.  See 38 C.F.R. 
§ 17.120(a)(3).  

With respect to the remaining criteria for payment or 
reimbursement, there is no indication in the record that the 
services provided by Retina Consultants were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Additionally, there is 
documentation that the treatment provided by Retina 
Consultants would be at the Veteran's expense.

The Veteran was first seen for eye problems at Retina 
Consultants in February 2005.  Thereafter, he was treated at 
the facility in regular intervals.  The Veteran was also seen 
on occasion by the optometry department at the Huntington 
VAMC.  Notably, the Veteran was seen by that department on 
May 2, 2006, for a six month follow-up appointment.  It was 
noted that the Veteran was being monitored for exudative age-
related macular degeneration of the left eye status-post 
photodynamic therapy and non-exudative age-related macular 
degeneration of the right eye.  The Veteran reported having 
stable vision and he had been seen by Dr. H. one week 
earlier.  The examination revealed a macular hemorrhage in 
the right eye.  After the examination, Dr. H.'s office was 
contacted and the Veteran was scheduled for an appointment 
with Dr. H's associate for the next morning for evaluation of 
the right eye and possible treatment.  Significantly, it was 
noted that the Veteran was under the care of Retina 
Consultants and he understood that all consultations and 
treatment outside of the VA system were at his own expense.  
According to the treatment record, the Veteran verbally 
agreed that he was responsible for the financial cost of 
these appointments and agreed to visit Retina Consultants the 
next day for an evaluation.

Thus, based on this evidence, the treatment at Retina 
Consultants from May 3, 2006, to November 10, 2006, was not 
rendered for a medical emergency such that delay would have 
been hazardous to life or health.  Instead, the Veteran was 
being scheduled for further evaluation and treatment by his 
regular provider concerning his eye problems.  This is 
supported by the notes in the May 2, 2006, optometry record 
as the Veteran was not sent to the emergency room of the VA 
facility in which he was present or to another facility at 
that time.  In contrast, the Veteran was scheduled for an 
appointment for the following day.  This timeline of events 
is not suggestive that delay would have been hazardous to 
life or health in view of the fact that all of the parties 
involved understood that there would be a delay until the 
next day.  Moreover, the situation was not such that 
obtaining prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable 
given that the matter was expressly discussed at that time.  
The Veteran verbally acknowledged that he would be 
responsible for the costs of evaluation and treatment at 
Retina Consultants.  In light of this evidence, the second 
and third requirements for reimbursement or payment for 
treatment at Retina Consultants have not been met.  See 
38 C.F.R. § 17.120.

The Board notes that reimbursement for certain emergency 
treatment may also be established under 38 U.S.C.A. § 1725 
(West 2002 & Supp. 2009).  See 38 C.F.R. § 17.1002 (2009).  
One requirement under this provision is that the claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part).  See 38 C.F.R. § 17.1002(b).  There is no 
indication in the record that the Veteran was experiencing 
acute or severe symptoms that suggested that the absence of 
immediate medical attention would result in placing his 
health in serious jeopardy.  As discussed above, the Veteran 
was scheduled for an appointment at his regular treatment 
provider for the following day.  At no time has the Veteran 
stated, or otherwise indicated, that he thought the treatment 
at Retina Consultants was for emergent care.  Therefore, 
reimbursement for the medical expenses is also not warranted 
under the provisions of 38 U.S.C.A. § 1725.

(The Board notes that the Veterans' Mental Health and Other 
Care Improvements Act was enacted in October 2008, during the 
pendency of the appeal.  Pub. L. No. 110-387, 122 Stat. 4110 
(2008).  This act, among other things, revised 38 U.S.C. 
§§ 1725 and 1728.  Of note, the revisions incorporated the 
"prudent lay person" standard for emergency care into the 
provisions of section 1728.  As noted previously, the 
services in question were not emergent in nature under either 
standard.)

For all the foregoing reasons, the Board finds that the 
Veteran's claim for payment or reimbursement of medical 
expenses incurred from May 3, 2006, to November 10, 2006, at 
Retina Consultants must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred from May 3, 2006, to November 10, 2006, at Retina 
Consultants is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


